Citation Nr: 0423481	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  95-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for chronic skin 
disability, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for a pinched neck 
nerve.

5.  Entitlement to service connection for alcohol and drug 
abuse.

6.  Entitlement to an increased rating for residuals of a 
left shoulder shell fragment wound, evaluated as 10 percent 
disabling prior to June 2, 2003, and 20 percent disabling 
from June 2, 2003.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
December 1962, December 1966 to October 1969 and August 1972 
to November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1985 and June 1994 rating 
decisions by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  This case was before the 
Board in May 2000 when it was remanded for additional 
development.

The issues of entitlement to service connection for malaria, 
chronic skin disability, pinched neck nerve and alcohol and 
drug abuse and entitlement to an increased rating for 
residuals of a left shoulder shell fragment wound are 
addressed in the REMAND that follows the order section of 
this decision.




FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue of 
entitlement to service connection for PTSD have been 
accomplished.

2.  The veteran is currently diagnosed with PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  No stressor supporting a diagnosis of PTSD has been  
corroborated by credible evidence.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (1998); 
38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

With regard to the veteran's claim for service connection for 
PTSD, a substantially complete claim was received in 1984 and 
the claim was initially adjudicated in 1985, many years prior 
to the enactment of the VCAA.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also noted 
that, where the initial unfavorable decision was rendered 
prior to the enactment of the VCAA, the AOJ did not err in 
failing to comply with the timing requirements of the notice.  
However, the Court did note that in such cases, the veteran 
would still be entitled to "VCAA content-complying notice 
and proper subsequent VA process."  Pelegrini, slip. op. at 
10-11.

By the statement of the case, supplemental statements of the 
case and RO letters dated in March 2001, November 2002 and 
April 2003, the appellant was provided the notice required 
under the VCAA and the implementing regulations.  Although 
the RO did not specifically inform the appellant to submit 
any pertinent evidence in his possession, it informed him of 
the evidence required to substantiate his claim and that he 
should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
his behalf.  In statements received by the RO in December 
2002 and April 2003, the veteran stated that he had no 
further evidence to submit.  The RO then readjudicated the 
appeal in a supplemental statement of the case issued in 
September 2003.  In the Board's opinion, the RO has properly 
processed the appeal following the issuance of the required 
notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  All pertinent available service medical records 
and all available post-service medical evidence identified by 
the veteran have been obtained.  In addition, the veteran has 
not responded to the RO's request for specific, verifiable 
details concerning his alleged service stressors.  Neither 
the veteran nor his representative has identified any 
additional evidence or information that could  be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available evidence or information.  The Board 
acknowledges that in a May 2002 statement, the veteran 
indicated that he was granted disability benefits by the 
Social Security Administration (SSA), effective February 
1999.  Although the official SSA determination and the 
medical records upon which this decision was made are not of 
record, the Board finds that there would be no useful purpose 
in obtaining copies of these records prior to adjudicating 
the veteran's claim related to PTSD.  Although these records 
may note complaints and findings of PTSD, a diagnosis of PTSD 
is already of record.  These records would not contain any 
corroborating evidence of the veteran's alleged service 
stressors and therefore would not substantiate the veteran's 
claim.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

Accordingly, the Board will address the merits of the claim.   

Factual Background

The veteran served on active duty from August 1962 to 
December 1962, December 1966 to October 1969 and August 1972 
to November 1972.  He had service in Vietnam from October 
1968 to July 1969.  His DD Form 214 indicates that his 
military occupational specialty for that period of service 
was cook; his service personnel records note that his 
principal duty was rifleman until he was sentenced to time in 
a stockade.  He did not receive any award or decoration 
indicative of his participation in combat.  

Service medical records are negative for any diagnosis of a 
psychiatric disorder.

Following service, the veteran submitted a claim for service 
connection for PTSD in 1984.  In a September 1984 letter, the 
veteran stated that he was a tank driver in Vietnam and that 
many people were killed when the tank ran over them; he also 
reported that many of his buddies were killed.  

The post-service medical evidence includes a November 1984 VA 
examination report, which notes the veteran's complaints of 
nightmares, flashbacks, anxiety attacks and problems managing 
anger.  The veteran reported that he had combat service in 
Vietnam for a total of 41/2 years; he also reported that he 
received a Purple Heart for a wound received in 1967.  He 
described seeing friends killed and killing children.  Upon 
examination, the veteran was upset while talking about 
Vietnam experiences.  Speech was coherent, clear and 
relevant.  There were no hallucinations or delusions.  Memory 
and orientation were intact.  Judgment and insight were good.  
The diagnosis was PTSD.

During an October 1985 personal hearing, the veteran 
testified about an incident involving a boy booby trapped 
with grenades.  He stated that he and several others shot the 
boy.  He further testified that lots of his good friends were 
killed in Vietnam.  He stated that he received the Combat 
Infantry Badge and the Purple Heart.

During a December 1985 VA examination, the veteran reported 
that he served 24 months in Vietnam, and was exposed to 
combat on several occasions.  He stated that he fired his gun 
at the enemy on several occasions.  The veteran also stated 
that he witnessed the death of his friend who was hit by a 
rocket.  He further reported that on one occasion, he had to 
participate in indiscriminate shootings of Vietnamese women 
and children.  The veteran complained of flashbacks and 
nightmares.  Examination revealed no hallucinations or 
delusions, depression, or feelings of guilt.  Memory, 
judgment and insight were intact.  The diagnoses included 
PTSD and mixed personality disorder.

During an October 1996 VA psychiatric examination, the 
veteran stated that he was a helicopter gunman for a 6-month 
period while serving in Vietnam.  In that capacity, he 
claimed to have killed many people.  Upon examination, the 
veteran started crying and reported that he had shot 
Vietnamese women and children.  He reported experiencing 
nightmares, night sweats and flashbacks.  The examiner noted 
that the veteran's memory of both recent and remote events 
was not impaired.  Mood was somewhat depressed.  The 
diagnosis was PTSD.

In a statement received in November 1997, the veteran claimed 
that another stressor included walking up Highway 1 on the 
way to Pleiku in Vietnam and encountering children bearing 
grenades, who he had to kill in self defense. 

By letters dated in 2000 and 2001, the RO requested that the 
veteran provide more specific information about his alleged 
service stressors, to include dates, locations and names.  
The veteran did not respond to these requests.

In November 2000, the RO sent a letter to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), with 
a list of the veteran's alleged stressors and service 
information, and requested additional information in an 
attempt to verify the veteran's alleged stressors.  USASCRUR 
responded via a December 2000 letter that the veteran should 
check with the U.S. Army Crimes Records Center.  In addition, 
USASCRUR suggested that the veteran's official military 
personnel file (OMPF) be obtained.  

Thereafter, the RO obtained the veteran's OMPF; however, no 
verification of the veteran's alleged stressors or alleged 
combat citations are contained therein.

In April 2003, the RO sent a letter to the U.S. Army Crimes 
Records Center, with a list of the veteran's alleged 
stressors and service information, and requested additional 
information in an attempt to verify the veteran's alleged 
stressors.  A response from the Chief Records Maintenance 
Branch indicates that no records were found.

During a June 2003 VA PTSD examination, the veteran reported 
the following stressors: shooting and killing two small 
children who were carrying grenades; witnessing another 
soldier, just 15 feet away, being killed when his stomach was 
blown open; the death of a close friend whose name he could 
not remember on a date that he could not remember; and 
killing the VC, and innocent women and children.  The 
examiner noted that the veteran had been receiving treatment 
for PTSD since 1997.  The veteran complained of nightmares 
and flashbacks.  He reported isolating behavior, irritability 
and outbursts of anger.  Upon examination, the veteran denied 
psychotic symptoms.  Eye contact was good.  The veteran used 
profane language during the examination.  Insight and 
judgment were limited.  The diagnoses included PTSD.  The 
examiner noted that the veteran had a history of lying and 
manipulating; he was periodically caught contradicting 
himself during the examination.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection  
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App.  
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2003), 
provides: 

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's service records do not show that he engaged in 
combat with the enemy in Vietnam and the veteran has no 
awards or decorations that would suggest that he engaged in  
combat with the enemy.  According to his DD Form 214, he 
served in Vietnam as a cook.  The veteran alleges combat-
related stressors, but his description of his alleged 
stressors has varied over the years, have not been very 
specific, and in fact appear to be untruthful.  In view of 
the evidence showing that he did not receive any award 
indicative of his participation in combat and the Board's 
determination that the veteran's own statements are not 
sufficiently credible to establish his participation in 
combat, credible supporting evidence is required to establish 
the occurrence of a stressor supporting a diagnosis of PTSD. 

Although VA has undertaken development to corroborate the 
veteran's alleged stressors, the development has been 
unsuccessful due to the veteran's failure to provide 
sufficient details to permit verification.  The Board is 
aware that a VA practitioner has attributed PTSD to the 
veteran's military service based on the occurrence of alleged 
stressors.  However, credible supporting evidence of the 
actual occurrence of an inservice stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

Without evidence showing that the veteran engaged in combat 
with the enemy or credible supporting evidence that a 
stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The VCAA and the implementing regulations are also applicable 
to the remaining issues on appeal.  The Board is of the 
opinion that further development of the record is required to 
comply with VA's duty to assist the veteran in the 
development of the facts pertinent to these claims.

In this regard, in a May 2002 statement, the veteran 
indicated that he was granted disability benefits by the 
Social Security Administration, effective February 1999.  
Although Social Security records are usually only relevant to 
increased rating and unemployability determinations, the 
Board is of the opinion that they should be obtained in this 
case because of the history and diagnoses that might be 
contained in the medical reports supporting the grant of 
benefits for the other claims at issue.

Furthermore, in the May 2000 remand, the Board directed that 
the veteran be afforded a VA examination to determine the 
nature and severity of his service-connected left shoulder 
disability.  In accordance with 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v Brown, 8 Vet. App. 202 (1995), the examiner was to 
determine the extent of any functional impairment due to 
weakened movement, excess fatigability, and incoordination 
attributable to the service-connected disability; and the 
extent of functional impairment during flare-ups and on 
repeated use.

Pursuant to the Board's remand, the veteran underwent a VA 
examination in June 2003; however, the examiner did not 
provide all of the required information.  The examination 
report notes the veteran's complaints of weakness, pain, 
stiffness and swelling, especially with heavy use, repetitive 
use, pushing, or pulling.  However, the examiner did not 
attempt to quantify the extent of any additional functional 
loss due to pain during flare-ups and/or after repeated use, 
and did not indicate whether any fatigability and/or 
incoordination was exhibited.  Therefore, additional 
examination is warranted to ensure a fully informed decision 
regarding the veteran's claim.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

With regard to the veteran's claim for service connection for 
chronic skin disability, to include as due to exposure to 
Agent Orange, service medical records note treatment for 
tinea corporis (fungal infection) and post-service medical 
evidence notes the veteran's treatment for a fungal infection 
of the hands.  However, the veteran has not undergone a VA 
examination for the purpose of determining the etiology of 
any currently present skin disability.  For this reason, 
additional VA examination is necessary.  See 38 U.S.C.A. § 
5103A (West 2002).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, together with copies 
of all records considered in arriving at 
that decision.

2.  The RO should also undertake any 
other indicated record development.

3.  Thereafter, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the extent of impairment from 
the veteran's service-connected residuals 
of a left shoulder shell fragment wound.  
The claims files, including a copy of 
this remand, must be made available to 
and reviewed by the examiner. 

All indicated studies, including X-ray 
studies, must be performed.  The 
physician should identify all current 
manifestations of the residuals of left 
shoulder shell fragment wound.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should also be 
requested to identify any objective 
evidence of pain.  In reporting the 
results of range of motion testing, the 
examiner should identify all excursions 
of motion accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  The 
physician should also express an opinion 
concerning whether the service-connected 
disability would be productive of 
additional functional impairment on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  

The physician should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a typewritten report.

4.  The veteran should be provided an 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present skin 
disability.  The claims files must be 
made available to and reviewed by the 
examiner.  

Based upon the examination results and 
the review of the claims files, the 
examiner should express an opinion 
concerning whether it is at least as 
likely as not that any currently 
diagnosed skin disability originated 
during the veteran's military service, is 
etiologically related to his exposure to 
Agent Orange in Vietnam, or is otherwise 
etiologically related to his military 
service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a typewritten report.

5.  Thereafter, the RO should undertake 
any other development required under the 
VCAA and implementing regulations, to 
include obtaining any additional medical 
opinions deemed necessary.

6.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue to the veteran and his 
representative a Supplemental Statement 
of the Case and afford them the requisite 
opportunity for response thereto.  

7.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



